Citation Nr: 1121687	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-36 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at a non-VA medical facility, for services rendered on January 18, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 decision by the above Department of Veterans Affairs (VA) Health Care System (HCS).  In April 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  A transcript is of record.  A memorandum attached to the hearing transcript notes that there was a poor audio of the hearing because the Veteran's testimony was difficult to understand.  The Board has reviewed the transcript and the few notations of "inaudible" in the record but finds that the testimony from the Veteran was complete enough so that his assertions were understood.  No additional development is necessary in this regard.


FINDINGS OF FACT

1.  The Veteran received treatment at a private facility, McKinney Surgery Center, on January 18, 2010, for a service-connected disability (subsequently granted in May 2010), without first obtaining VA approval to receive such treatment at Government expense.

2.  The Veteran was stable enough to be transferred to a VA or Federal facility on January 18, 2010, and a VA facility was feasibly available to admit him; the care provided to him also was not for a continuing medical emergency.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses incurred on January 18, 2010, at McKinney Surgery Center have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1005 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable. Id.  (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty- to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this Veteran's claim. Nonetheless, we do note that a VA letter was sent to the Veteran in August 2010 noting VA's duty to notify and assist.  The August 2010 Statement of the Case (SOC) also included the laws and regulations pertaining to entitlement to payment or reimbursement for medical expenses incurred at a non-VA facility.  The appellant was given opportunities to submit additional evidence after issuance of the SOC, and has not identified any additional pertinent evidence which should have been obtained.

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Payment/Reimbursement

A.  Applicable Law

There are two sections of the United States Code under which a veteran may receive payment or reimbursement of private medical/hospital expenses which were not pre-approved by VA authorized personnel. 

First, under 38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2010), as implemented by 38 C.F.R. § 17.120 (2010), such payment or reimbursement is available where - 

(a) The care and services rendered were either:

(1)  for an adjudicated service-connected disability, or

(2)  for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3)  for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4)  for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)) (2000); and

(b)  The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c)  No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

As to the above criteria, the Court of Appeals for Veterans Claims has held that, given the use by Congress of the conjunctive "and," "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 (1997).

Second, under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010), as implemented by 38 C.F.R. §§ 17.1000-1003 (2010), enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law No. 106-177, 113 Stat. 1553 (1999) (effective from May 29, 2000), to be entitled to the payment for emergency care, the evidence must meet all of the following criteria:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

With regard to questions of payment for expenses which have not been pre-authorized, whether a "medical emergency" exists is a medical question best answered by a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Facts and Analysis

The record shows that the Veteran underwent surgery for prostate cancer at McKinney Surgery Center, a non-VA facility, on January 18, 2010.  Specifically, a transperineal interstitial "I125" implant as Monotherapy was performed.

A December 2009 private medical consult note from Dr. E. notes that the Veteran had undergone a benign prostate biopsy 20 years before.  His prostate-specific antigen (PSA) had been low and he had some urinary hesitancy.  A December 2009 transrectal ultrasound-guided needle biopsy of the prostate performed via private treatment showed an adenocarcinoma and options were discussed.  Dr. E. stated that it was his opinion that the Veteran had a Stage II adenocarcinoma of the prostate gland with a favorable prognostic profile.  The Veteran was interested in brachytherapy, and the plan was to proceed with a transperineal interstitial iodine-125 seed implant as monotherapy at the McKinney Surgery Center.

Copies of a Health Insurance Claim Form were added to the record and reflect the cost of the private treatment for the prostate cancer.  It is noted that his insurance covered part, but not all of the expenses.  In statements and testimony, the Veteran essentially asserts that he went to the private hospital for treatment because the standard of care at the VA hospital was subpar in his opinion.  He specifically asserted that VA doctors had not listened to the symptoms he had reported, such as urinary hesitancy, and had not properly diagnosed the prostate cancer.  In his mind, it was an emergency that he get private care for his prostate cancer as soon as possible.
 
At the time of his prostate surgery, the Veteran was not yet service-connected for prostate cancer but did have service connection for posttraumatic stress disorder, evaluated at 100 percent effective from April 4, 1996.  However, in a May 2010 rating decision, the Veteran was granted service connection for prostate cancer with a 100 percent rating, effective January 11, 2010 (which was prior to the January 18, 2010 surgery).  Thus, the Veteran meets the first criteria for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120(a), because he was treated for a service-connected condition.  

However, the surgery at the McKinney Surgery Center was not shown to be for a medical emergency of such a nature that delay would have been hazardous to life or health.  While it was certainly medically necessary for the Veteran to be treated for his prostate surgery, the medical evidence shows that the Veteran was not rushed to McKinney Surgery Center as part of an emergent situation, but rather that the procedure was scheduled in advance.  It was not a situation where if the Veteran did not get treatment right at that moment, it would have been hazardous to his life or health.  In fact, the December 2009 consult from Dr. E. notes that the Veteran had a favorable prognostic profile.  

Also, the VA facility where he had been receiving treatment was feasibly available and an attempt to use it beforehand or obtain prior VA authorization for the services required would have been reasonable, sound, wise, and practicable.  The Veteran testified that he did not receive prior authorization from VA before getting the private care for his prostate surgery.  He essentially asserted that he did not like the level of care he was receiving at the VA hospital and was having communication problems with them.  He did not assert, nor does the evidence show, however, that treatment had been or would have been refused for prostate cancer at the VA hospital.

Thus, the Veteran does not meet the criteria for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120.

Next, the Board has considered whether the Veteran met the criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for the treatment rendered to him on January 18, 2010.

The primary question before the Board is whether the Veteran's claim for payment or reimbursement for medical care was for a continuing medical emergency of such a nature that he could not have been safely discharged or transferred to a VA or other Federal facility.  A medical emergency lasts only until the time the Veteran becomes stabilized, and VA regulations limit payment or reimbursement to treatment for medical emergencies.  See 38 C.F.R. §§ 17.1002(d), 17.1005(b).

The Board finds that the weight of the evidence is against a finding that the Veteran was in a state of medical emergency on January 18, 2010, such that he could not have been safely transferred to a VA or Federal facility.  There is no indication in the medical records from McKinney Surgery Center or the pre-surgery consult record that the Veteran received any emergency treatment at McKinney Surgery Center.

In this regard, the Board also notes that a VA facility was available for the Veteran to be transferred to on January 18, 2010.  As mentioned above, the Veteran elected to have his surgery at the McKinney Surgery Center.  Because his condition was no longer critical, he could then have been transferred to the VA hospital at any time.  He elected to be treated at the private hospital, however.  Thus, there is no indication that VA facilities were not available for the Veteran's transfer.

Last, the record shows that the Veteran had health care coverage whicht covered at least part of the services at the McKinney Surgery Center.  As set forth in the regulation above, that coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment received is another bar to success in this appeal. 

The Board is sympathetic to the Veteran's contentions; however, the Board cannot grant the Veteran's claim unless the facts of the case meet all the requirements under 38 C.F.R. §§ 17.120, 17.1002.  Because the Veteran has failed to meet the requirements that the surgery at the McKinney Surgery Center was a medical emergency of such a nature that delay would have been hazardous to life or health; or that a VA facility was not feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable under 38 C.F.R. § 17.120; or the requirement that the care provided to him was for a continued medical emergency under 38 C.F.R. § 17.1002(d), the Board must deny the claim. 

 Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that the Veteran's claim is without legal merit.


ORDER

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred at a non-VA medical facility, for services rendered on January 18, 2010, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


